Title: From John Adams to James Warren, 12 April 1783
From: Adams, John
To: Warren, James


Dear Sir
Paris April 12. 1783

What would I have given to have been your Doorkeeper for a few days while you had under Deliberation the Dispatches We Sent by Barney, that I might have listened with my Ear at the Key hole and overheard your Debates. I fancy Some Members will be of Opinion, that they have committed a Mistake in committing the Lamb so unreservedly to the Custody of the Wolf.— If Congress are not betrayed by the Want of Intelligence or by Misinformation into any unseasonable Votes, all will be very well.— I Should not wish to See, any other Vote than a Simple Ratification of the provisional Treaty of the 30. of Nov. 1782.— Yet the Departure of Barney was, by various means partly accidental and partly designed So long delayed, even to the 17 of January, and the English and the French might have Sent the News in their own Way and in their own Colours So much sooner, tho We know not that they did, that you might be led to form Opinions upon partial Evidence. You may well Suppose, We are anxious to know. Not a Word from any Part of America, directly or indirectly which gives cause to suppose that you have recd the News even of the Treaty of the 30. of Nov. Nor that you have recd the Dutch Treaty, four Copies of which I put on board four different Vessells at Amsterdam in October. We cannot account for the failure of Arrivals in Spain France, Holland, So absolutely without Supposing an Embargo.
The Treaty with sweeden is made, Denmark has ordered our Flagg to be respected like that of Republicks of the first order. Portugal has done the Same. The Emperor has an Inclination to treat with Us but The House of Austria never makes the first Advances. Mr Dana has announced himself to the Chanceller Osterman and recd for Answer that the Way was clear.
Mr Fox the new Minister declares his good dispositions and his Determination to finish with the Utmost Liberality. Mr Hartly it is Said is to finish with Us. and the Duke of Manchester with the other Powers.
Your Son is Said by some to have gone to Italy and by others to have embarked for America from Marseilles where he has wisely been to lay the foundation of Trade & Fortune.
our young Men may lawfully make their Fortunes We their Fathers, have been employed in preparing the Way.— I dont know what to do with my Boys, however.
Affectionately yours
J. Adams

